Citation Nr: 0709028	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer 
including as due to exposure to trioctyl phosphate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Prostate cancer was not present in service and was not 
manifested until over 30 years after service; he did not 
serve in Vietnam.

2.  The most persuasive medical evidence demonstrates that 
the veteran does not have prostate cancer that is related to 
service, including exposure to trioctyl phosphate (TOF).


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received in April 2003, and he was 
notified of the VCAA duties to assist by correspondence from 
the RO dated in July 2003.  The initial rating action was 
undertaken in September 2003.  

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  The 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  As the Board 
concludes below that the preponderance of the evidence is 
against the claim, any remaining questions as to the 
disability ratings and effective dates to be assigned are 
rendered moot.  The Board finds the available medical 
evidence is sufficient for adequate determination of the 
issue addressed in this decision.  The veteran was afforded 
an examination appropriate to his claim.  The veteran has 
submitted medical opinions since the issuance of the 
supplemental statement of the case and waived initial review 
by the RO.  Any duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2006).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

Malignant tumors, such as prostate cancer, shall be granted 
service connection although not otherwise established as 
incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 C.F.R. § 3.309 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (Wes38 U.S.C.A. § ; 38 C.F.R. § t 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Factual Background and Analysis

After review of the evidence of record, the Board finds that 
service connection for prostate cancer including as due to 
exposure to trioctyl phosphate is not warranted.  
Specifically, the Board notes that the veteran's service 
medical records do not show any complaints of prostate 
problems.  VA medical examinations in February 1971 and April 
1976 made no mention of prostate problems of any nature.  It 
is undisputed that the condition was not diagnosed until 
2002.  

The veteran does not urge that the condition was present in 
service or during a presumptive period following service 
which would allow for service connection pursuant to 
38 C.F.R. §§ 3.307, 3.309.  In this regard, the Board notes 
that private treatment records show normal prostate 
evaluation in September 1999.  Parenthetically, the Board 
notes that the veteran did not serve in the Republic of 
Vietnam, and thus the presumptive provisions of 38 C.F.R. 
§ 3.309(e) are not applicable.  

Rather, the veteran theorizes that his cancer is related to 
his exposure to trioctyl phosphate during Project SHAD 
(Shipboard Hazard and Defense program).  In a December 2002 
letter to the veteran, VA informed the veteran that the 
Department of Defense provided information to show that the 
veteran was present at testing in part of a program called 
Project 112.  VA informed him that the Project 112/Project 
SHAD testing involved testing of chemical and biological 
warfare agents and stimulants.  The Board finds that the 
veteran was indeed exposed to chemicals and agents during 
Project SHAD while in service.  Therefore, the critical issue 
in this case is whether the veteran's prostate cancer is 
related to his exposure to the chemical agents while in 
service.

VA and private treatment records show diagnoses of carcinoma 
of the prostate dating from August 2002 when the veteran was 
in his mid-50's.  The veteran underwent total prostatectomy 
in October 2002.  Subsequent records show treatment for 
resulting voiding and erectile dysfunction issues.  

The veteran filed his claim for service connection for 
prostate cancer in April 2003.  He submitted a copy of an 
internet article regarding sailors exposed to deadly chemical 
agents dated in May 2002, which provided details of the 
spraying of ships in Project SHAD.  Also of record are two 
articles about similar chemical exposure by the Navy of 
residents of Vieques, Puerto Rico.  

A Fact Sheet released by the Department of Defense reflects 
that a chemical and biological warfare review known as 
Project 112 ran land and ship-based tests from 1962 to 1973.  
The tests were conducted out of the Deseret Test Center in 
Utah.  An aircraft spray system was used to spray various 
chemicals including trioctyl phosphate.  

Multiple private doctors, as well as a VA physician, have 
rendered opinions as to the likelihood of a relationship 
between exposure to trioctyl phosphate in service and the 
development of prostate cancer years later.  The Board must 
assess the value of these various opinions.  In doing so, the 
Board notes that an opinion by a medical professional is not 
conclusive, and is not entitled to absolute deference.  The 
Court has provided extensive guidance for weighing medical 
evidence.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

The veteran has submitted several statements from his 
treating private physician, M. H. S., M.D. of the Upper 
Allegheny Health Center.  The veteran has received treatment 
at that health center since at least 1990.  Dr. S. has 
written notes supporting the veteran's claim of service 
connection for pleural asbestosis, for which he is service-
connected.  In July 2003, Dr. S. wrote that the veteran had 
been treated at that facility for 15 years.  He noted that 
certainly the trioctyl phosphate (TOF) would interrupt the 
normal mammalian metabolism and could well be a contributing 
factor to the veteran's skin, prostate and breathing 
problems.  The doctor pointed out that level of concentration 
and extent of time of exposure would be helpful in 
"prognosticating this chemical as an etiology, but even very 
low doses would be negative to normal health to at least some 
extent."  

Later in July 2003, the veteran was afforded a VA examination 
by a genitourinary specialist consistent with VA rules that a 
veteran who was exposed to TOF in service be afforded a 
thorough examination to determine etiology of the alleged 
disability.  The examiner noted that the claims file was 
reviewed.  The veteran's history of exposure to the chemical 
was noted, as well as the diagnosis of prostate cancer in 
2002 and the diagnosis of pleural asbestosis.  The examiner 
noted that the method of exposure was by aircraft of his ship 
in a spray format.  The examiner noted that it was done as 
far as he could tell on only one occasion.  The veteran 
reported no immediate effects after being sprayed.  The 
diagnosis was status post carcinoma of the prostate with 
total prostatectomy and residual mild urinary incontinence as 
well as complete loss of erectile function, and asbestosis.  
The examiner commented as follows:

The current state of knowledge regarding the effect 
of Trioctyl phosphate (TOF) on humans is scanty but 
animal testing with relatively heavy doses for 
prolonged periods has resulted in some increase in 
incidence of malignancy.  The Project 112 tests 
were done over a short period and by spraying 
technique.  With the current knowledge it is, in my 
opinion, it is not as least as likely as not that 
this veterans prostate and pulmonary condition are 
due to Trioctyl phosphate (TOF).  

In April 2004, Dr. S. provided an additional statement.  He 
wrote that, "In review of the available literature regarding 
the agents used for this testing, I must say that there is 
certainly no proof that these chemicals do not increase the 
incidence of prostate cancer and a suggestion that there 
would be an increase in the incidences of cancers and 
pulmonary complaints from exposure to these chlorinated 
hydrocarbons and zinc sulfide.  More specific opinions will 
require more specific data."  
In June 2005, a statement was submitted by J. DeL., M.D., of 
the Patterson Cancer Care Center at Charles Cole Memorial 
Hospital.  Dr. DeL. writes as follows:

Unfortunately, there is not a great deal of 
evidence regarding the exposure he experienced to 
this chemical (Trioctyl phosphate) to the 
development of cancer later in life.  In reviewing 
the literature shows that this chemical has 
carcinogenic potential.  The area with this 
chemical infused appears to have increased numbers 
of cancer cases.  There is also increased incident 
of cancers in laboratory animals exposed to the 
chemical particularly liver cancer.  In the absence 
of clear evidence disproving the carcinogenic 
potential, will not be unreasonable to state 'it is 
as likely as not' that this condition may be 
related to chemical exposure.

In June 2005, family practitioner J. T., D.O., provided his 
opinion.  He noted that he understood that the veteran was 
exposed to TOF, a nontoxic stimulant for XV nerve agent, 
during naval service in the 1960's.  He noted that the 
chemical was a viscous, colorless or pale yellow liquid known 
to irritate eyes, skin and respiratory tract on contact.  He 
was also aware that in some animal studies it had been 
implicated in cancer.  As to the prostate problem, he noted 
that certain types of chemical exposures do put people at 
risk for bladder and prostate cancers.  It was his 
professional opinion that these exposures, especially with 
the relatively early age that the veteran developed prostate 
cancer, and without a family history, could have just as 
likely as not been related to development of prostate cancer.  
He noted that these cancers are developed multi-factorially, 
but in his opinion, this chemical exposure could have been 
one of the factors attributed to the development of his early 
prostate cancer.  

In August 2005, R. E. F., M.D., a partner of Dr. S., wrote 
the following comment:

I've taken the opportunity to review the medical 
history of [the veteran] and also the data in 
regard to his exposure to Trioctyl phosphate, also 
known as Tris 2-Ethyl hexyl phosphate while taking 
part in a military testing program on the USS 
Snellings.  [The veteran] does have a history of 
having prostate carcinoma as well as restrictive 
airway disease as well as a history of recurrent 
pneumonitis.  He also has a history major 
hyperlipidemia with intolerance of multiple 
medications.  Based on this information, it is at 
least as likely as not that [the veteran]'s 
conditions may be related to his chemical exposure 
to the Tris 2 Ethyl hexyl phosphate, just based on 
the information that was provided and the still 
uncertainty as to the pathogenicity of this 
molecule.  

Finally, in August 2006, Dr. S. issued another opinion as 
follows:

[The veteran] continues to suffer from the 
consequences of these multiple conditions including 
prostate cancer status post prostatectomy, reactive 
airway disease and hyperlipidemia.  Today, [the 
veteran] has asked me to specifically opine 
regarding whether or not it is as likely as not 
that the chemical exposure caused the prostate 
trouble.  With the continuing data available 
regarding this class of chemicals, I must say that 
it is indeed as likely as not that his prostate 
trouble would not be present without his exposure 
to this chemical.  

The preponderance of the evidence is against this claim.  The 
July 2003 VA doctor's opinion against the claim is more 
probative than the private physicians' favorable opinions as 
to etiology because the VA opinion was more thorough and 
well-supported, as it was based upon a review of the claims 
folder, service and VA records, data as to the methodology 
and amount of chemical sprayed, and the reasoning provided by 
the VA doctor is more specific to the critical question at 
hand.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  The VA physician 
accepted the veteran's history, examined the claims file, and 
provided detailed reasoning why the prostate condition was 
not likely to have been due to the spray exposure to TOF in 
service.  He cited to the documented history to support his 
opinion.  The examiner noted that the data pointed to the 
fact that the veteran was sprayed on one occasion.  He 
explained that though there was some incidence of cancer in 
animals who were exposed to great amounts of the chemical, it 
was unlikely that the single episode of spray exposure led to 
the prostate cancer in this veteran.  His opinion is well-
supported and wholly consistent with the data regarding the 
use of the chemical in the record.  

The Board has carefully considered each of the opinions of 
the private physicians and finds that, individually and 
collectively, they are of lesser probative weight for a 
multitude or reasons.  The July 2003 and April 2004 opinions 
of Dr. S., as well as the June 2005 opinions of Dr. DeL. and 
Dr. T. and the August 2005 opinion of Dr. F., indicate that 
there is a likelihood that there may be a relationship 
between the exposure to TOF and prostate cancer.  These 
opinions are therefore of a speculative nature and are of 
very little probative value in determining the actual 
likelihood of a relationship between this veteran's cancer 
and the spraying that took place on his ship in service.  
They are not definitive and do not allow the Board to 
conclude that the relationship is at least as likely.  The 
opinions are equivocal and largely unsupported as concerns 
this veteran's case.  Although Dr. S.'s August 2006 statement 
is more definitive, the Board finds it of limited probative 
value because he has not provided reasons to support his more 
definitive statement.  Moreover, it does not appear that he 
reviewed the claims folder.  Thus, the Board concludes his 
2006 opinion is of lesser probative value than the VA opinion 
with respect to this veteran.  

The Board may adopt a particular medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence of record that appears to support a 
claimant's position.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Thus, the VA physician's opinion is in essence 
adopted.  It is accorded sufficient probative value to show 
that the veteran's prostate cancer is not as likely as not 
related to the exposure to TOF in service.  Highly relevant 
factors were noted by the VA examiner in which were not 
addressed by the private physicians, including the likely one 
time incidence of the spraying, and the fact that adverse 
affects were shown in only some animals which received high 
concentrations of exposure over prolonged.

Thus, following a review of the record and accepting the 
veteran's account of the exposure as fully credible and 
consistent with the record, the VA examiner formulated an 
unfavorable opinion.  The private physician's examinations 
were based largely on speculation, with the exception of the 
last, more emphatic opinion of Dr. S. which has been rejected 
for aforementioned reasons.  The Court has long held that 
service connection may not be granted based on a speculative 
medical opinion.  See Stegman v. Derwinski, 3 Vet. App. 228 
(1992) (held that evidence favorable to the veteran's claim 
that did little more than suggest a possibility that his 
illnesses might have been caused by service radiation 
exposure was insufficient to establish service connection).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Although the veteran asserts that his symptoms 
are related to his exposure to toxic chemicals during 
service, as a layman, he does not have the necessary medical 
training or expertise to render a medical diagnosis or 
determine the cause of a medical condition.  Id. 

The Board finds that the preponderance of the evidence is 
against his claim for service connection for prostate cancer, 
including as a residual of exposure to trioctyl phosphate in 
service.


ORDER

Service connection for prostate cancer, including as due to 
due to exposure to trioctyl phosphate is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


